                                           Case 3:20-cv-00285-LRH-WGC Document 25 Filed 12/04/20 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiffs
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                     MICHAEL FAKER, individually, and                   CASE NO: 3:20-cv-00285-LRH-WGC
                                10 MICHAEL FAKER, as parent and guardian for
                                     E.F., a minor.
                                11
                                                                    Plaintiff,
                                12
1575 Delucchi Lane, Suite 206




                                     vs.
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                     WASHOE COUNTY SCHOOL DISTRICT a                     JOINT STIPULATION AND [PROPOSED]
                                14 political subdivision of the State of Nevada;              ORDER FOR DISMISSAL OF
                                     TAMMY HART, in her individual and official                    PLAINTIFF E.F.
                                15 capacities; JASON URMSTON, in his
                                     individual and official capacities; and
                                16 ROLLINS STALLWORTH, in his individual
                                     and official capacities.
                                17
                                                                    Defendants.
                                18
                                19
                                20            The parties to this action, acting through counsel, and pursuant to Fed. R. Civ. P.

                                21 41(a)(1)(A)(ii) hereby stipulate and agree to the dismissal with prejudice of Plaintiff E.F. in this action,
                                22 including all claims stated by E.F. against all parties, with each party to bear its own attorney’s fees and
                                23 costs.
                                24 / / /
                                25 / / /
                                26 / / /
                                27 / / /
                                28 / / /


                                                                                    1
                                      Case 3:20-cv-00285-LRH-WGC Document 25 Filed 12/04/20 Page 2 of 3




                                 1 Dated: December 4, 2020           THE GEDDES LAW FIRM, P.C.
                                 2
                                 3                                   William J. Geddes, Esq.
                                                                     Nevada Bar No. 6984
                                 4                                   Kristen R. Geddes
                                                                     Nevada Bar No. 9027
                                 5                                   1575 Delucchi Lane, Suite 206
                                                                     Reno, Nevada 89502
                                 6                                   Phone: (775) 853-9455
                                                                     Fax: (775) 299-5337
                                 7                                   Email: Will@thegeddeslawfirm.com
                                                                     Email: Kristen@thegeddeslawfirm.com
                                 8                                   Attorneys for Plaintiffs
                                 9 Dated: December 4, 2020           WASHOE COUNTY SCHOOL DISTRICT
                                10                                   Electronic Signature Authorized
                                11                                   /s/ Christopher B. Reich, Esq.
                                12                                   CHRISTOPHER B. REICH, ESQ.
1575 Delucchi Lane, Suite 206




                                                                     Nevada Bar No. 10198
 The Geddes Law Firm, P.C.




                                13                                   Deputy Chief General Counsel
    Phone 775-853-9455
       Reno, NV 89502




                                                                     creich@washoeschools.net
                                14                                   NEIL A. ROMBARDO, ESQ.
                                                                     Nevada Bar No. 6800
                                15                                   Chief General Counsel
                                                                     nrombardo@washoeschools.net
                                16                                   SARA K. MONTALVO, ESQ.
                                                                     Nevada Bar No. 11899
                                17                                   General Counsel
                                                                     sara.montalvo@washoeschools.net
                                18                                   Washoe County School District
                                                                     P.O. Box 30425
                                19                                   Reno, NV 89520-3425
                                20                                   Attorneys for Defendants
                                                                     WASHOE COUNTY SCHOOL DISTRICT
                                21                                   TAMMY HART, JASON URMSTON, AND
                                                                     ROLLINS STALLWORTH
                                22
                                23                                     ORDER
                                24
                                25 Dated:                                   IT IS SO ORDERED
                                26
                                27
                                28                                          UNITED STATES DISTRICT JUDGE


                                                                       2
                                        Case 3:20-cv-00285-LRH-WGC Document 25 Filed 12/04/20 Page 3 of 3




                                 1                                   CERTIFICATE OF SERVICE
                                 2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on December 4,
                                 3 2020, I caused to be served a copy of the foregoing JOINT STIPULATION AND [PROPOSED]
                                 4 ORDER FOR DISMISSAL OFPLAINTIFF E.F., by filing the same with the Court’s electronic filing
                                 5 system (PACER), addressed to the following:
                                 6
                                     CHRISTOPHER B. REICH, ESQ.
                                 7 Nevada Bar No. 10198
                                   Deputy Chief General Counsel
                                 8 creich@washoeschools.net
                                     NEIL A. ROMBARDO, ESQ.
                                 9 Nevada Bar No. 6800
                                   Chief General Counsel
                                10 nrombardo@washoeschools.net
                                     SARA K. MONTALVO, ESQ.
                                11 Nevada Bar No. 11899
                                   General Counsel
                                12 sara.montalvo@washoeschools.net
1575 Delucchi Lane, Suite 206




                                     Washoe County School District
 The Geddes Law Firm, P.C.




                                13 P.O. Box 30425
    Phone 775-853-9455
       Reno, NV 89502




                                   Reno, NV 89520-3425
                                14
                                     Attorneys for Defendants
                                15 WASHOE COUNTY SCHOOL DISTRICT
                                   TAMMY HART, JASON URMSTON, AND
                                16 ROLLINS STALLWORTH
                                17
                                18
                                19                                                            An employee of the Geddes Law
                                                                                              Firm, P.C.
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                 3
